DETAILED ACTION
	This final Office action is in response to the amendment filed December 1, 2021 by which claims 1, 7, 9, 11-15, 16, and 18 were amended and claims 3-5, 8, 10, and 19 were canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because it appears that a semi-colon should be inserted at the end of line 13 (after “channel”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	All pending claims are deemed to be definite.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0158846 (Nicolis ‘846).
With respect to claim 9, Nicolis ‘846 discloses the displayer (see marked up of Figure 5 inserted below) comprising the L-shaped body with the vertical portion (V) and the horizontal (H) portion perpendicular to the vertical portion, the vertical and horizontal portions creating a 90-degree angle therebetween; the hook (M) attached to an outer surface of the vertical portion (V) of the L-shaped body; the first channel (C1) located at one end of and spanning the entire length (see with respect to claim 11, wherein the hook (M) is operative to be placed  over a front sham of a row (on 3, i.e., the front panel and tier have not been defined in the claim, and thus the structure of M is considered to be capable of being placed “over” an external element); with respect to claim 12, wherein the L-shaped insert panel (5) is interchangeable (i.e., not defined in the claim, but since the elements of Nicolis ‘846 are modular, the element is considered to be interchangeable, such as when broken and a new element needs to be attached); with respect to claim 14, further comprising a notch (n in marked up copy of Figure 5) attached to the outer surface of the vertical portion (V) of the L-shaped body; with respect to claim 15, wherein the hook (M) is contiguous with the vertical portion (V) of the L-shaped body.
With respect to the phrase “greeting card” (and in the claims) in the preamble, it is noted that this phrase breathes no life into the claim and thus has not been given any patentable weight, e.g., the shape of a greeting card has not been defined. Thus, the reference need not explicitly show use with a “greeting card” in order to meet the claim language, but rather must be capable of being used with a “greeting card”. With Nicolis ‘846, it is noted that the card (element 7) is considered to be shaped similar to a “greeting card”.


    PNG
    media_image1.png
    759
    531
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1, 2, 6, 7; 16-18 and 20 are allowed.
With respect to U.S. Patent Application Publication No. 2014/0158846 (Nicolis ‘846), 
the amendments to claim 1, i.e., (i) “forming a 90-degree angle” in line 3, and (ii) “a portion of the vertical panel is inserted into the channel at the distal end of the vertical portion”, define over the structure of Nicolis ‘846. With respect to (i), the angle in Nicolis ‘846 is not 90 degrees, i.e., see the bottom left corner of Figure 5, where element 2b extends horizontally and curved into the vertical portion. With respect to (ii), the portion (at a in marked up copy of Figure 5) is inserted into the channel (C1 in marked up copy of Figure 5), as claimed, but the portion is not on the vertical portion (V in the marked up Figure 5). If the claimed “portion” were to include element 5 also, then this element would not be in the channel, as claimed.
similarly to (a)(ii), above, the amendment to claim 16, i.e., “the vertical portion of the insert panel is inserted into the second channel” (see lines 12-13), overcomes the rejection of Nicolis ‘846.
With respect to U.S. Patent Application Publication No. 2015/0359336 (Henn ‘336), the amendment adding “the entire length” (see line 5 of claim 1 and line 4 of claim 16), overcomes the rejection of Henn ’336. There would be no motivation to fabricate the channels (24U and 24L) for the “entire” length of the vertical (14b) and horizontal (18b) portions, since the channel would interfere with the connection of the “hook” at (16b, 20b).

13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted claim 13 was not previously reject under Nicolis ‘846, since there would be no motivation to fabricate the horizontal portion (H in marked up copy of Figure 5) as being longer than the vertical portion (at V in marked up Figure 5), as in claim 13, since the proportions thereof are related to the shape, size, etc. of the “insert” (element 5) that is held therein. 

Response to Arguments
Applicant's arguments, with respect to claim 9, filed December 1, 2021 have been fully considered but they are not persuasive. 
In particular, (on page 8 of the “Remarks”) Applicant argues that (a) “claims 1, 9, and 16 have been amended to require (in some language)… the horizontal panel… inserted into the channel on the horizontal portion… and the vertical panel… is inserted into the channel on the vertical portion”, (b) “These claim limitations outline the unique but simplistic arrangements used to highlight different kinds of non-traditional greeting cards… The Nicolis reference does not disclose or suggest… and L-shaped insert operative to display non-traditional greeting cards”, (c) “there is no channel on the vertical portion”, and “(d) the insert of Nicolis is not L-shaped nor is it inserted into one channel on a vertical portion… and a horizontal portion”.
With respect to (a), it is noted that claims 1 and 16 have been amended to require the language (quoted above), but claim 9 has not. Claim 9 requires that the insert is inserted “over an inner surface of the vertical and horizontal portions” and that the insert panel is “held in place by 9). These limitations are not considered to be equivalent to what is argued, since the portions of the insert are not linked to the channels.
With respect to (b), these arguments are considered to be more limiting than what is actually being claimed, because not only do the claims not mention a “non-traditional greeting card”, claim 9 does not link any structure of the “displayer” to a greeting card at all. In fact, claim 9 does not even mention that the claimed “insert panel” holds, store, etc., any element at all.
With respect to (c), the Examiner disagrees. The area (at C1 in marked up Figure 5), is the entire area that extends from an end of the vertical portion (at V in marked up Figure 5), and does define a channel.
With respect to (d), similar to (a), the vertical and horizontal portions are not linked to the channels in the way which is argued. The limitation “held in place by the… channels” is not considered to be equivalent to the argument. Further with respect to the claimed L-shape, since the “insert” (element 5) comprises a horizontal and a vertical segment, the shape is considered to define an L-shape. It is noted that any additional elements on the “insert (element 5) in Nicolis ‘846 do not interfere with the shape thereof being defined as L-shaped.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




December 6, 2021